DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on January 13, 2021.
Claims 1, 4, 9, 11, 13 and 16 have been amended.
Claims 8 and 20 have been cancelled.
Claims 1-7 and 9-19 have been examined and are pending.

Allowable Subject Matter
Claims 4, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants have argued that the cited art does not disclose certain amended features recited by the independent claims (Remarks, pgs. 7-8). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 5-7, 9, 10, 12, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190347091 A1 - hereinafter "Takaoka", in view of US 20180004502 A1 - hereinafter "Samuel".

With respect to claim 1, Takaoka teaches,
An information handling system comprising: at least one processor; an information handling resource including a firmware; - "An information processing apparatus 501 illustrated in FIG. 5 includes a central processing unit (CPU) 511, a memory 512, a nonvolatile memory 513, an auxiliary storage device 514, an input device 515, an output device 516, a mount unit 517, and a medium drive device 518. These components are coupled to each other via a bus 519." [0036]; Fig. 5. "The mount unit 517 includes slots 541-1 to 541-3. A PCI card 542-i is mounted in each slot 541-i (i=1 to 3)." [0042]; Fig. 5. "The PCI card 542-i (resource) illustrated in FIG. 6 includes a nonvolatile memory 601. The nonvolatile memory 601 stores therein PCI card information 611 and firmware 612." [0048]; Fig. 6; and a memory coupled to the at least one processor and having an initial identifier indicative of an initial firmware version stored therein; - "An information processing apparatus 501 illustrated in FIG. 5 includes a central processing unit (CPU) 511, a memory 512, a nonvolatile memory 513...These components are coupled to each other via a bus 519." [0036]; Fig. 5. "The nonvolatile memory 513 includes a storage area 522 for storing information used by the BIOS program 521 and stores PCI card information 523 in the storage area 522." [0038]; Fig. 5. "The PCI card information 523 illustrated in FIG. 8 includes slot information, a type, a serial number, firmware version number information, and driver version number information." [0052]; Fig. 8. Takaoka represents the firmware version number information included in the PCI card information 523 in nonvolatile memory 513 as FVA and the firmware version number information included in the PCI card information 611 of the PCI card 542-i as FVB. As an example, FVA can equal FV1 (initial identifier) [0076]; Fig. 10. 
wherein the information handling system is configured to: receive a first firmware update package specifying the initial identifier, - "An information processing apparatus 501 illustrated in FIG. 5 includes...a medium drive device 518." [0036]; Fig. 5. "The medium drive device 518 drives a transportable recording medium 551 and accesses data recorded in the transportable recording medium 551." [0044]; Fig. 5. "The transportable recording medium 551 illustrated in FIG. 7 stores therein...pieces of firmware 704, and version number management information 705." [0049]. "FIG. 10 is a diagram illustrating an example of the version number management information 705 illustrated in FIG. 7. Firmware images 1001-1 to 1001-3 illustrated in FIG. 10 correspond to the pieces of firmware 704 illustrated in FIG. 7. Each firmware image 1001-i (firmware package) includes a plurality of pieces of firmware having various version numbers which are used to control the PCI card 542-i." [0057]; Fig. 10. "Each of version number management tables 1002-1 to 1002-3 corresponds to the version number management information 705 illustrated in FIG. 7." [0058]; Fig. 10. Table 1002-1 includes FV1 (initial identifier); wherein the first firmware update package includes therein an intermediate identifier different from the initial identifier and indicative of an intermediate firmware version; - "In a case where the revision of firmware is performed in a step-by-step manner, the version number management table 1002-i further includes intermediate version number information representing an intermediate version number." [0058]; Fig. 7. "'DV2/FV2/FVM' represents a combination of DV2 that is the version number of a driver and FV2 that is the intermediate identifier) between the version numbers FV1 (initial identifier) and FV2 is associated with the version number FV2." [0060]; Fig. 10
based on the first firmware update package specifying the initial identifier, update the firmware with contents of the first firmware update package, - "In a case where the firmware 612 is unable to be directly revised to firmware having the version number FVA (NO in step 1305), the CPU 511 revises the firmware 612 in the PCI card 542-i to firmware having an intermediate version number represented by the intermediate version number information (step 1309). At that time, the CPU 511 executes the install program 703, thereby reading firmware having the intermediate version number from the pieces of firmware 704 and installing the firmware on the nonvolatile memory 601 of the PCI card 542-i..." [0083]; Fig. 13. Thus, the firmware 612 in the PCI card 542-i would be updated to firmware version FVM; and update the initial identifier in the [[ESRT]] with the intermediate identifier; - FV1 (initial identifier) in PCI card information 523 in nonvolatile memory 513 would then be replaced with FVM (intermediate identifier) from the nonvolatile memory 601 of the PCI card 542-i [0063-0064].
receive a second firmware update package specifying the intermediate identifier; and - "Subsequently, the CPU 511 restarts the information processing apparatus 501 (step 1308). As a result, the startup process illustrated in FIG. 12 starts. In step 1209, the simple OS 701 is started up to perform the firmware revision process illustrated in FIG. 13 again." [0084]. Using the process described above with reference to FIG. 13, a second firmware image (Fig. 10) can be accessed from transportable recording medium 511 corresponding with firmware version FVM.
based on the second firmware update package specifying the intermediate identifier, update the firmware with contents of the second firmware update package. - Subsequent to 
Takaoka does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Samuel.
For example, Samuel teaches:
a memory coupled to the at least one processor and having an initial identifier indicative of an initial firmware version stored therein in an Extensible Firmware Interface (EFI) System Resource Table (ESRT); - "As shown, BIOS NV-RAM 190 may include BIOS firmware 192..." [0024]; Fig. 1. "The UEFI compatible BIOS firmware 192 may comprise an Extensible Firmware Interface System Resource Table (ESRT) 250. The ESRT 250 comprises information indicative of any firmware device, for example, the BIOS firmware 192 for an information handling system 100. This information may include any one or more values that may be populated, for example, by core UEFI firmware...An ESRT value may comprise the current firmware version, such as the current version of the BIOS firmware 192 for the information handling system 100." [0030]
update the initial identifier in the ESRT with the intermediate identifier; - "The permit predetermined updates may indicate that only updates up to and including a predetermined BIOS version are permitted for BIOS firmware 192. The predetermined BIOS version may be stored as a parameter associated with the BIOS version control policy 260." [0034]. "In another example, the predetermined BIOS version is indicative of a version that is newer (intermediate identifier) than the current version (initial identifier) of the BIOS firmware 192 such that the BIOS version of the ESRT 250 is populated with a BIOS version that is indicative of the current version of the BIOS firmware 1912. The BIOS version control policy intermediate identifier) is reached." [0037]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Takaoka with Samuel's teachings because doing so would provide Takaoka's system with the ability to ensure that only predetermined, tested, or otherwise approved BIOS updates are permitted, as suggested by Samuel (Abstract).

With respect to claim 9, Takaoka teaches,
A method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 13, Takaoka teaches,
An article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that is executable by a processor of an information handling system for:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 3, 12 and 15, Takaoka teaches,
wherein, based on the intermediate identifier not matching the initial identifier, the information handling system is configured to prevent the firmware from being updated with the contents of the second firmware update package until after the firmware has been updated with the contents of the first firmware update package. - "The CPU 511 refers to the version number management information 705 to check whether the firmware 612 in the PCI card On the other hand, in a case where intermediate version number information is associated with the version number FVA, the CPU 511 compares an intermediate version number represented by the intermediate version number information and the version number FVB with each other and determines that the firmware 612 is unable to be directly revised to firmware having the version number FVA when the intermediate version number and FVB differ from each other." [0078]. Thus, since the firmware 612 in the PCI card 542-i is FV1 (FVB), and FV1 requires an intermediate firmware FVM to be updated to firmware FV2, direct revision from FV1 to FV2 is prevented.

With respect to claims 5 and 17, Takaoka teaches,
wherein the first and second firmware update packages are received from a firmware update service. - "The transportable recording medium 551 illustrated in FIG. 7 stores therein a simple OS 701 (maintenance OS), a version number management program 702, an install program 703, pieces of firmware 704, and version number management information 705." [0049]; Fig. 7. "The install program 703 is a program used to install the firmware 612 on each PCI card 542-i."[0050]

With respect to claims 6, 10 and 18, Takaoka teaches,
wherein the initial identifier is assigned by a manufacturer of the information handling system. - "PCI card vendors usually guarantee the operations of PCI cards in and the version number of firmware in a PCI card. Accordingly, when the replacement of a PCI card is performed, it is preferably determined whether the version number of firmware is consistent with an OS and the version number of a driver." [0030]. 

With respect to claims 7 and 19, Takaoka teaches,
wherein the first firmware update package includes the intermediate identifier in an INF file therein. - "The transportable recording medium 551 illustrated in FIG. 7 stores therein...pieces of firmware 704, and version number management information 705 (INF file)." [0049]; Fig. 7. "Each of version number management tables 1002-1 to 1002-3 corresponds to the version number management information 705 illustrated in FIG. 7. The version number management table 1002-i includes combinations of information about the version number of a driver and information about the version number of firmware, for each of the pieces of firmware in the PCI cards 542-i. In a case where the revision of firmware is performed in a step-by-step manner, the version number management table 1002-i further includes intermediate version number information representing an intermediate version number." [0058]; Fig. 10

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka and Samuel, in view of US 20170357496 A1 - hereinafter "Smith".

With respect to claims 2 and 14, Takaoka et al. do not explicitly teach,
wherein the initial identifier and the intermediate identifier comprise Globally Unique Identifiers (GUIDs).

"The method 300 continues in block 304, in which the update server 102 generates a software release 204. The software release 204 may be embodied as a particular version of a collection of software including components that are compatible and/or consistent with each other. For example, the software release 204 may be embodied as a particular version of an operating system, a firmware environment, a software application or application suite, and/or another collection of software. In block 306, the update server 102 generates a version number for the software release 204. The version number may be used to uniquely identify particular software releases 204." [0041]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Takaoka and Samuel with Smith's teachings because doing so would provide Takaoka/Samuel's system with the ability to perform secure software updates, as suggested by Smith (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192